                  Case 13-50530-CSS           Doc 857       Filed 07/06/21       Page 1 of 3




                        IN THE UNITED STATES BANKRUPTCY COURT
                             FOR THE DISTRICT OF DELAWARE


    In re:                                                    Chapter 11

    ASHINC CORPORATION, et al.1,                              Case No. 12-11564 (CSS)

             Debtors.                                         (Jointly Administered)



    CATHERINE E. YOUNGMAN, LITIGATION
    TRUSTEE FOR ASHINC CORPORATION, ET.
    AL., AS SUCCESSOR TO THE OFFICIAL
    COMMITTEE OF UNSECURED CREDITORS
    OF ASHINC CORPORATION, AND ITS
    AFFILIATED DEBTORS

                           Plaintiff,

    BDCM OPPORTUNITY FUND II, LP, BLACK
    DIAMOND CLO 2005-1 LTD., and SPECTRUM
    INVESTMENT PARTNERS, L.P.,
                                                              Adv. Proc. No. 13-50530 (CSS)
                           Intervenors,
                                                              Re: Adv. Docket No. 845
                               v.

    YUCAIPA AMERICAN ALLIANCE FUND I,
    L.P., and YUCAIPA AMERICAN ALLIANCE
    (PARALLEL) FUND I, L.P.,

                           Defendants.



1
 The Debtors in these cases, along with the federal tax identification number (or Canadian business number where
applicable) for each of the Debtors, are: ASHINC Corporation (f/k/a Allied Systems Holdings, Inc.) (58- 0360550);
AAINC Corporation (f/k/a Allied Automotive Group, Inc.) (XX-XXXXXXX); AFBLLC LLC (f/k/a Allied Freight
Broker LLC) (XX-XXXXXXX); ASCCO (Canada) Company (f/k/a Allied Systems (Canada) Company) (90- 0169283);
ASLTD L.P. (f/k/a Allied Systems, Ltd. (L.P.) (XX-XXXXXXX); AXALLC LLC (f/k/a Axis Areta, LLC) (45 5215545);
AXCCO Canada Company (f/k/a Axis Canada Company) (875688228); AXGINC Corporation (f/k/a Axis Group,
Inc.) (XX-XXXXXXX); Commercial Carriers, Inc. (XX-XXXXXXX); CTSINC Corporation (f/k/a CT Services, Inc.) (38
2918187); CTLLC LLC (f/k/a Cordin Transport LLC) (XX-XXXXXXX); F.J. Boutell Driveway LLC (XX-XXXXXXX);
GACS Incorporated (XX-XXXXXXX); Logistic Systems, LLC (XX-XXXXXXX); Logistic Technology, LLC (XX-XXXXXXX);
QAT, Inc. (XX-XXXXXXX); RMX LLC (XX-XXXXXXX); Transport Support LLC (XX-XXXXXXX); and Terminal Services
LLC (XX-XXXXXXX).
                Case 13-50530-CSS              Doc 857       Filed 07/06/21        Page 2 of 3



    CATHERINE E. YOUNGMAN, LITIGATION
    TRUSTEE FOR ASHINC CORPORATION, ET
    AL., AS SUCCESSOR TO BDCM
    OPPORTUNITY FUND II, LP, BLACK
    DIAMOND CLO 2005-1 LTD., SPECTRUM
    INVESTMENT PARTNERS, L.P., BLACK
    DIAMOND COMMERCIAL FINANCE, L.L.C.,
    as co-administrative agent, and SPECTRUM
    COMMERCIAL FINANCE LLC, as co-
    administrative agent,
                                                               Adv. Proc. No. 14-50971 (CSS)
                             Plaintiff,
                                                               Re: Adv. Docket No. 583
                                 v.

    YUCAIPA AMERICAN ALLIANCE FUND I,
    L.P., and YUCAIPA AMERICAN ALLIANCE
    (PARALLEL) FUND I, L.P.,

                             Defendants.



                      ORDER STAYING ENFORCEMENT OF JUDGMENT

                 Upon the motion (the “Motion”)2 of Defendants Yucaipa American Alliance Fund

I, L.P. and Yucaipa American Alliance (Parallel) Fund I, L.P. (collectively, “Yucaipa”) for entry

of an order, pursuant to Rules 7062 and 8007 of the Federal Rules of Bankruptcy Procedures (the

“Bankruptcy Rules”), granting a stay pending Yucaipa’s appeal of the Bankruptcy Court’s

Judgment dated June 23, 2021 [Adv. Proc. No. 13-50530 (“Estate Action”), D.I. 841; Adv. Proc.

No. 14-50971 (“Lender Action”), D.I. 579]; and the Court having jurisdiction to consider the

Motion and the relief requested therein pursuant to 28 U.S.C. §§ 158 and 1334; and venue being

proper before this Court pursuant to 28 U.S.C. §§ 1408 and 1409; and due and proper notice of the




2
  Capitalized terms used but not otherwise defined herein shall have the respective meanings ascribed to such terms
in the Motion.



                                                        1
DOCS_DE:235192.2 96991/001
                Case 13-50530-CSS             Doc 857     Filed 07/06/21    Page 3 of 3


Motion having been provided; and the Court having held a hearing on the Motion on July 6, 2021

(the “Hearing”); IT IS HEREBY ORDERED THAT:

                 1.          The Motion is Denied; and

                 2.          For the reasons set forth on the record at the Hearing, the enforcement of

the Judgment is stayed for seven (7) days through and including July 14, 2021.




         Dated: July 6th, 2021                            CHRISTOPHER S. SONTCHI
         Wilmington, Delaware                             UNITED STATES BANKRUPTCY JUDGE



                                                      2
DOCS_DE:235192.2 96991/001
